Citation Nr: 1114113	
Decision Date: 04/11/11    Archive Date: 04/21/11

DOCKET NO.  09-24 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether the apportionment of the Veteran's Department of Veterans Affairs (VA) disability compensation on behalf of the Veteran's minor child was proper.

2.  Whether the October 1, 2007 effective date for the award of an apportionment of the Veteran's disability compensation benefits on behalf of the Veteran's minor child was proper.


(The issue of entitlement to an increased award of an apportionment of the Veteran's Department of Veterans Affairs compensation benefits on behalf of the Veteran's minor child is the subject of a separate Board decision.)



REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs
I. J. represented by:	Self


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to February 1990.  I. J. is the father of the Veteran's minor child.

This matter is before the Board of Veterans' Appeals (Board) on appeal form a June 2008 Special Apportionment Decision issued by the VA Regional Office (RO) in Louisville, Kentucky, which granted entitlement to a monthly apportionment of the Veteran's compensation benefits in the amount of $150.00 per month, effective October 1, 2007.

The Board notes that the original claim was filed by I. J.  Following the grant of apportionment on behalf of the minor child, I. J. filed a notice of disagreement (NOD) in which he disputed the effective date of the award of apportionment, in addition to the amount of the apportionment.  The June 2009 statement of the case (SOC), as well as the December 2010 supplemental statement of the case (SSOC) only addressed the issues of whether the apportionment was proper, and the effective date of the apportionment award.  Only the Veteran submitted a substantive appeal in this case.  Therefore, I. J. is not the appellant here.  However, because I. J. was the original claimant and the prevailing party at the RO level, and because he filed a notice of disagreement pursuant to an issue which has not yet been adjudicated by the RO (entitlement to an increase in the award of apportionment), that issue will be discussed in a separate decision in which I. J. is the appellant as custodian of the minor child.

Further, with regard to the issue of whether the apportionment of the Veteran's VA disability compensation on behalf of the minor child was proper, the Veteran stated in July 2008 that she should not have to pay an apportionment due to her limited income and by extension disputed the effective date of the award as well.  While another statement, received in conjunction with her formal appeal (VA Form 9) in July 2009 acknowledged that the minor child was entitled to "a portion" of her VA benefits, the initial validity of the apportionment amount remains in appellate status.


FINDINGS OF FACT

1.  The record reflects that I. J. and the Veteran have one minor child between them; the minor child resides with I. J.

2.  I. J. was granted sole custody of the minor child.

3.  The evidence of record does not demonstrate that the Veteran is reasonably discharging her responsibility for support of her minor child not currently in her custody.

4.  An apportionment of $150.00 per month does not result in undue hardship to the Veteran.

5.  I. J. filed a claim for an apportionment of the Veteran's disability compensation benefits on September 21, 2007.  An apportionment subsequently was granted, effective October 1, 2007.

6.  There was no informal or formal claim, or written intent to file a claim for an apportionment of the Veteran's benefits dated prior to the September 21, 2007, claim.


CONCLUSIONS OF LAW

1.  The criteria for an apportionment of the Veteran's VA compensation benefits, on behalf of her minor child in the amount of $150.00 per month, are met; the apportionment of the Veteran's VA compensation benefits was proper.  38 U.S.C.A. § 5307 (West 2002); 38 C.F.R. §§ 3.450, 3.451 (2010).

2.  The October 1, 2007 effective date for the award of an apportionment of the Veteran's disability compensation benefits in the amount of $150.00 per month was proper.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

However, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to decisions regarding how benefits are paid.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  An apportionment decision involves a determination as to how existing benefits are paid, such as between a Veteran and her dependent in the case at hand.  Under the reasoning in Sims, the requirements of the VCAA have been met in this case.  Further, while not specifically addressing the apportionment statute (38 U.S.C.A. § 5307), the Court has held that the VCAA does not apply to claims predicated on chapter 53 of title 38 of the U. S. Code, which concerns special provisions relating to VA benefits.  See Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Even so, the Board notes that both I. J. and the Veteran were advised by letters dated in February 2007 of the evidence and information necessary to adjudicate the apportionment claim, as well as their and VA's respective duties in obtaining evidence in support of such claim.  Moreover, both the Veteran and I. J. have submitted information regarding their income and expenses, as well as the custody agreements of record regarding the minor child.

Additionally, the Board notes that contested claims procedures codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 through 19.102 and 20.500 through 20.504 are applicable to apportionment claims.  In this regard, the Board notes that both parties received notice of the June 2008 apportionment decision in this case, as well as the June 2009 SOC and the December 2010 SSOC.  Therefore, neither party will be prejudiced as a result of the Board proceeding to the merits of the claim.

II.  Propriety of Apportionment

In this case, the record reflects that I. J. and the Veteran have one minor child between them; the child currently resides with I. J.  Pursuant to an August 2008 Order of Support, the Veteran is currently obligated to pay $220.00 per month for the support of her minor child in I. J.'s custody.   It was further ordered that the payments should be deducted from the Veteran's paycheck.  However, I. J. claimed that the Veteran has repeatedly failed to honor her obligation.  See Statement, November 2, 2008.  While the Veteran has submitted proof of child support payment in the form of Western Union receipts, the Board notes that only two payments are of record, one dated March 2007 ($200.00), and the other undated ($100.00).  Further, the Board observes that these payments are not currently deducted from the Veteran's salary, as she has claimed that her VA compensation is her only means of income; such court orders are not enforceable by VA.  See Statement, July 29, 2008.  Although the Veteran alleged that I. J. was delinquent in discharging his payments under a former court order (see Statement, July 9, 2009), the Board points out that any prior order is no longer binding, and the collection of prior child support payments is beyond the purview of VA.

VA law provides that if a veteran's child is not in the Veteran's custody, all or any part of compensation or pension payable on account of the Veteran may be apportioned as may be prescribed by the Secretary.  38 U.S.C.A. § 5307.  A "general" apportionment may be paid if the Veteran's children are not residing with the Veteran, and the Veteran is not reasonably discharging her responsibility for the children's support.  38 C.F.R. § 3.450.  The Court has held that it is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).

A "special" apportionment may be paid where hardship is shown to exist.  In such cases, compensation may be apportioned between the Veteran and her dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and special needs of the Veteran, her dependents, and the apportionment claimants.  38 C.F.R. § 3.451.  Further, 38 C.F.R. § 3.451 provides that apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on her while apportionment of less than 20 percent of her benefits is ordinarily considered insufficient to constitute a reasonable basis for any special apportionment.  The special apportionment was designed to provide for an apportionment in situations where a veteran is reasonably discharging her responsibility for the support of any claimant who might be entitled to a "general" apportionment, but special circumstances exist which warrant giving additional support to "dependents."  See, e.g., Vet. Reg. No. 6(c), Instruction No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

The 'benefit-of-the-doubt' rule is not for application in a contested claim such as this case, because the benefit of the doubt cannot be given to both I. J. and the Veteran simultaneously.  Elias v. Brown, 10 Vet. App. 259, 263 (1997).

Here, the Veteran does not contend that she currently pays a fixed monthly amount for support of her minor child.  In fact, in a July 2008 statement, she contended that she is not currently under court order for child support.  Instead, she noted that she had sent two payments via Western Union, that she has transferred money to her sister that resides close to the minor child, and that she provides a cell phone for the minor child.  The Board notes, however, that the August 2008 Order of Support is the most recent support award of record, and a court order changing or revoking this award is not currently associated with the claims file.  In view of the foregoing, the Board finds that the evidence of record fails to show that the Veteran is reasonably discharging her responsibility for support of her minor child not currently in her custody.  Therefore, a "general" apportionment pursuant to 38 C.F.R. § 3.450 is appropriate in this case.  

In the July 2008 statement, the Veteran contended that she should not have to pay an apportionment due to her limited income.  Per a July 2008 Financial Status Report (FSR), she reported a total monthly net income of $2,623.00, and average monthly expenses of $2,200.  The FSR submitted by the Veteran included rent (or mortgage), food, utilities (including heat), as well as all other monthly expenses.  As such, a surplus of $423.00 per month exists, according to the Veteran's own accounting.  As such, the Board finds that an apportionment of $150.00 per month (well within the Veteran's monthly surplus), as granted by the RO, would not represent a financial hardship to the Veteran.

The Board further notes that the record reflects that VA compensation benefits constitute the Veteran's total monthly income.  As such, payments of $150.00 per month, awarded by the RO in June 2008, do not constitute more than 20 percent of the Veteran's current VA disability award.  On her VA Form 9 (formal appeal), dated in July 2009, she stated that her minor child is rightfully entitled to a portion of her benefits, and that she would not continue to dispute that decision.  However, as noted in the introduction above, it is unclear as to whether the Veteran continued to dispute the propriety of the $150.00 monthly award.

Instead, the Veteran disputed that I. J. maintained sole custody of the minor child.  Here, the most recent custody award contained within the Veteran's record is dated in December 2004.  That award granted sole care, custody, and control of education for the minor child to I. J.  The Veteran has not presented any documents, dated subsequent to this Order, to demonstrate any change in custody.  

In short, the record indicates the current apportionment amounts to less than 20 percent of the Veteran's VA compensation award and does not cause undue financial hardship.  While the Veteran no longer disputes the apportionment, she instead challenges the validity of I. J.'s appointment as sole custodian of the minor child.  As there is no evidence of record to indicate that anyone other than I. J. has sole custody of the minor child, and because the apportionment amount of $150.00 per month would not cause an undue hardship to the Veteran, the Board finds that a general apportionment is warranted in this case per 38 C.F.R. § 3.451.  For these reasons, the Board finds that I. J.'s claim for an apportionment of the Veteran's VA compensation on behalf of the minor child must be granted.

III.  Propriety of Effective Date

I. J. filed a claim for an apportionment of the Veteran's disability compensation benefits on September 21, 2007.  An apportionment subsequently was granted, effective October 1, 2007.  There was no informal or formal claim, or written intent to file a claim for an apportionment of the Veteran's benefits dated prior to the September 21, 2007, claim.

I. J. disagreed with the October 1, 2007, effective date currently assigned.  In a statement received in July 2008, I. J. contended that the Veteran was in receipt of VA benefits prior to that date, and had been deliberately withholding child support payments during that period.  As such, I. J. claims that he is entitled to an apportionment of the Veteran's VA disability benefits prior to the date of his claim.  However, as noted above, I.J. did not file a substantive appeal of this issue.  The RO did, however, address the issue of the propriety of the effective date of the apportionment award in this case including in the statement of the case and supplemental statement of the case, apparently interpreting the Veteran's statements that the apportionment was not proper to include, by extension, a disagreement with the effective of that award.  As the Veteran did file a timely substantive appeal in this case, the Board will address this issue as well.  

The Board notes that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase is either the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise it will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400 (2010).

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2010).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010); Norris v. West, 12 Vet. App. 413 (1999).

With respect to awards of an apportionment of benefits, the effective date of an original claim will be set in accordance with the facts found.  38 C.F.R. § 3.400(e). On other than original claims, the date will be set on the first date of the month following the month the claim for an apportionment of a veteran's award is received. 38 C.F.R. § 3.400(e)(1).

Because the current effective date of the award of an apportionment was based upon the date his September 2007 claim was received, awarding apportionment on the first day of the following month, the next question before the Board is whether there are any earlier, non-final, claims upon which an earlier effective date may be granted.

Here, the record does not reflect that I. J. filed a claim for apportionment on the minor child's behalf, formal or informal, prior to September 2007.  As noted above, I.J. essentially claimed that he is entitled to a percentage of prior VA disability payments which the Veteran was intentionally withholding since he was unaware prior to 2007 that the Veteran was in receipt of such VA benefits.  The Board notes that, in the case of apportionment, the law does not provide an earlier effective date for an appellant based upon a retroactive award of disability benefits.  See 38 C.F.R. § 3.400.  Such an award would constitute an undue hardship on the Veteran.  Further, the Board acknowledges the Veteran's statement that I.J. is in arrears for child support that he was supposed to pay for the years prior to the current award.  However, again, this is not a basis to change or modify the effective date of the apportionment award in this case.  Therefore, despite prior issues with respect to either the Veteran or I.J. regarding support for their minor child, October 1, 2007, is the proper effective date of the $150.00 monthly apportionment award in this case.

It is not disputed that September 2007 was the date of the apportionment claim.  Accordingly, there is no legal entitlement to modification of the apportionment award effective date in this instance.  As such, the claim must be denied.


ORDER

The apportionment of the Veteran's VA disability compensation on behalf of the Veteran's minor child in the amount of $150.00 per month was proper, and the appeal is denied.

The October 1, 2007 effective date for the award of an apportionment of the Veteran's disability compensation benefits in the amount of $150.00 per month on behalf of the Veteran's minor child was proper, and the appeal is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


